Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the bill or order upon which this action is founded not being negotiable under tho law merchant, the responsibility of the plaintiff in error to the defendants in error was not as endorser of a bill of exchange, but as assignor of a chose in action; and consequently that it was not incumbent upon the defendants in error to give notice to the plaintiff in error of the nonacceptance or nonpayment by the drawees of the said bill or order. And that the drawees in said bill or order not being personally liable for the payment thereof, the plaintiff in error had no means of coercing such payment from them, and could only obtain the same by the voluntary act of the drawees; and therefore, that their recourse against the plaintiff in error, as assignor, could not be lost but by their neglect to obtain such voluntary payment when it was in their power to do so. The Court is therefore of opinion that there was no error to the prejudice of the plaintiff in error, in the refusal of the Circuit Court to give the instruction asked *130for by the plaintiff in error, or in the instruction actually given to the jury, as stated in the first bill of exceptions. And the Court is further of opinion, that the instruction given to the jury, stated in the second bill of exceptions, aPPears t0 kave been founded upon the facts set forth, and the instruction stated in the first bill of exceptions, and imports that there had been no unreasonable delay on the part of the defendants in error in giving notice to the plaintiff in error of the nonacceptance or nonpayment by the drawees of the said bill or order; and therefore, inasmuch as no such notice was incumbent on the defendants in error, there, was no error to the prejudice of the plaintiff in error in the instruction stated in the second bill of exceptions.
Judgment affirmed.